DETAILED ACTION
Claims 2-9 are presented for examination.
The present application is being examined under the pre-AIA  first to invent provisions.
Drawings
The drawings received on 13 March 2019 are accepted.
Res Judicata
This application is a continuation of application 13/580876 in which the Patent Trial and Appeal Board (PTAB) issued a decision, Ex parte Fisker, Appeal no. 2017-000460, Application 13/580876 (PTAB 14 June 2018). However, the instant claims are viewed as patentably distinct from the claims adjudicated by PTAB in Ex parte Fisker.
Information Disclosure Statement
The information disclosure statement filed 20 October 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered.
Specifically, the IDS NPL reference number 1 is to Demina, A. “Development of the General Scheme…” http://tecnomag.edu.ru/ (October 2010) has a Russian language copy attached by no translation and no explanation of relevance is provided for this document.
Claim Objections
Applicant is advised that should claim 5 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:

2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
See MPEP §2106.
Step 2A is a two prong inquiry. MPEP §2106.04(II)(A). Under 2A(i), the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP §2106.04(a)(2). Under 2A(ii), the second prong, examiners determine whether any additional limitations integrates the judicial exception into a practical application. MPEP §2106.04(d).

Claim 2 step 2A(i):
The claim(s) recite:
2. A method for digitally designing a dental restoration, comprising:
obtaining a 3D representation of at least a part of an upper or lower jaw of a patient, representing at least a target site for placing the restoration and at least one antagonist tooth opposing the target site, and
providing a digital anatomy design of the restoration based at least on a dynamic occlusion and a relative offset of the planned restoration position.
The claim language “for digitally designing a dental restoration” is a recitation in the preamble of intended use. See MPEP §2111.02. A high level recitation of “designing” is a mental process which encompasses mental envisioning of respective designs.
“Obtaining” a 3D representation in an unspecified manner encompasses a human being handed a picture, an x-ray, an optical scan, or other printout representative of 3D upper and lower jaws. No particular hardware is recited for obtaining the representations of the jaws. Accordingly, this data gathering can be performed by a human and “obtained” by the human reviewing the respective information. This “obtaining” of information is a recitation of mental process in the form of making an observation. See MPEP §2106.04(a).
The claimed recitation of “providing a digital anatomy design of the restoration” is a recitation of a mental process in the form of evaluation, judgment, and opinion. See MPEP §2106.04(h). Basing the evaluation, judgment, or opinion on consideration of the occlusion relationship and consideration of an offset remains mental process evaluation.
mental processes grouping of abstract ideas. See MPEP §2106.05(a)(2).
Claim 2 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
a dental restoration….
The fact the design object is “a dental restoration” is mere recitation of a field of use. Mere recitation of field of use fails to integrate a claim into a practical application. See MPEP §2105.04(a).
Claim 2 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
The analysis of the field of use (i.e. “a dental restoration”) is the same under step 2B as it is under step 2A(ii) above.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 3 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
3. The method according to claim 2, wherein the relative offset is provided by offsetting the target site relative to the jaw.
As an initial matter, unless the target site is inside of the jaw then there will always be some form of offset of the target site relative to the jaw.
Interpreted under §101, consideration of an offset for a restoration when providing a digital anatomy design for the restoration remains a mental process in the form of an evaluation, judgment, or opinion capable of being formed in the human mind.
This falls within the mental processes grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 3 step 2A(ii):
This judicial exception is not integrated into a practical application because:


Claim 3 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 4 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
4. A method for digitally designing a dental restoration, comprising:
obtaining a 3D representation of at least a part of an upper or lower jaw of a patient, representing at least a target site for placing the restoration,
providing a digital anatomy design of the restoration based at least on a dynamic occlusion and a relative offset of the planned restoration position.
The claim language “for digitally designing a dental restoration” is a recitation in the preamble of intended use. See MPEP §2111.02. A high level recitation of “designing” is a mental process which encompasses mental envisioning of respective designs.
“Obtaining” a 3D representation in an unspecified manner encompasses a human being handed a picture, an x-ray, an optical scan, or other printout representative of 3D upper and lower jaws. No particular hardware is recited for obtaining the representations of the jaws. Accordingly, this data gathering can be performed by a human and “obtained” by the human reviewing the respective information. This “obtaining” of information is a recitation of mental process in the form of making an observation. See MPEP §2106.04(a).
The claimed recitation of “providing a digital anatomy design of the restoration” is a recitation of a mental process in the form of evaluation, judgment, and opinion. See MPEP §2106.04(h). Basing the 
This falls within the mental processes grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 4 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
a dental restoration….
The fact the design object is “a dental restoration” is mere recitation of a field of use. Mere recitation of field of use fails to integrate a claim into a practical application. See MPEP §2105.04(a).
Claim 4 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
The analysis of the field of use (i.e. “a dental restoration”) is the same under step 2B as it is under step 2A(ii) above.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 5 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
5. The method according to claim 4, wherein the dynamic occlusion is between the upper and lower jaw of the patient.
The location of the occlusion does not prevent a human mind from evaluating, judging, or opining on a corresponding restoration design. The providing of a design of the restoration remains capable of being performed in the human mind or with pen and paper.
This falls within the mental processes grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 5 step 2A(ii):
This judicial exception is not integrated into a practical application because:

Claim 5 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 6 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
6. The method according to claim 4, wherein the relative offset of the planned restoration position includes displacing a prepared tooth in the planned restoration position.
The fact that a provided design for a restoration may include a displacement in the planned restoration position or teeth does not render the providing of the design for the restoration incapable of being performed mentally through evaluation, judgment, or opinion. That is, considering a relative offset and displacement is capable of being envisioned mentally.
This falls within the mental processes grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 6 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 6 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Dependent claim 7 is substantially similar to claim 6 above and is rejected for the same reasons.

Claim 8 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
8. A method for digitally designing a dental restoration, comprising:
obtaining a 3D representation of at least a part of an upper or lower jaw of a patient, representing at least a target site for placing the restoration,
and providing a digital anatomy design of the restoration based at least on a dynamic occlusion between the upper and lower jaw of the patient and a relative displacement of the planned restoration position.
The claim language “for digitally designing a dental restoration” is a recitation in the preamble of intended use. See MPEP §2111.02. A high level recitation of “designing” is a mental process which encompasses mental envisioning of respective designs.
“Obtaining” a 3D representation in an unspecified manner encompasses a human being handed a picture, an x-ray, an optical scan, or other printout representative of 3D upper and lower jaws. No particular hardware is recited for obtaining the representations of the jaws. Accordingly, this data gathering can be performed by a human and “obtained” by the human reviewing the respective information. This “obtaining” of information is a recitation of mental process in the form of making an observation. See MPEP §2106.04(a).
The claimed recitation of “providing a digital anatomy design of the restoration” is a recitation of a mental process in the form of evaluation, judgment, and opinion. See MPEP §2106.04(h). Basing the evaluation, judgment, or opinion on consideration of the occlusion relationship and consideration of an offset remains mental process evaluation.
This falls within the mental processes grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 8 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
a dental restoration….
See MPEP §2105.04(a).
Claim 8 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
The analysis of the field of use (i.e. “a dental restoration”) is the same under step 2B as it is under step 2A(ii) above.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.
Dependent claim 9 is substantially similar to claim 6 above and is rejected for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0068617 A1 Lauren [herein “Lauren”] in view of US 2012/0308963 A1 Hasselgren, et al. [herein “Hasselgren”].
Claim 2 recites “2. A method for digitally designing a dental restoration.” Lauren title discloses “Method of Designing Dental Devices Using Four-Dimensional Data.” Lauren abstract lines 3-4 disclose “dental devices, which may include dental restorations, oral prostheses.”
Claim 2 further recites “comprising: obtaining a 3D representation of at least a part of an upper or lower jaw of a patient, representing at least a target site for placing the restoration and at least one antagonist tooth opposing the target site.” Lauren paragraph 48 lines 2-5 disclose “Time-based 3d image of a person's upper and lower teeth may be obtained in step 130. 3d data of an antagonist system may be obtained in step 133.” The antagonist system includes at least one antagonist tooth opposing the target site. See further Lauren paragraph 14.
Lauren paragraph 48 lines 7-8 disclose “A CAD-derived new tooth may be located (virtually) over the preparation in step 139 wherein the 4d model may be updated.” A virtual CAD new tooth located in the model is a position representing a target site for placing the restoration.
Claim 2 further recites “and providing a digital anatomy design of the restoration based at least on a dynamic occlusion.” Lauren paragraph 85 discloses:
The objective of scanning is to capture motion data useful for designing prosthetics. A number of different jaw motions can be imaged and used to enhance the CAD of dental devices. Each specific movement or random motion can be used individually to animate the antagonist tooth with respect to the new device.
Designing a prosthetic tooth corresponds to designing a digital anatomy design of a restoration. See further Lauren paragraph 104 (“to optimize the design of dental restoration”). The motion data which animates the antagonist teeth is using a dynamic occlusion for the designing. See further Lauren paragraph 113 (“interference avoidance using a dynamic antagonist surface.”).
Lauren paragraph 52 lines 9-12 disclose “Various jaw motions may be digitized including, but not limited to: open/close, protrusion and lateral movements, functional chew cycles, clenching, and random movements.”
Claim 2 further recites “providing a digital anatomy design of the restoration based at least on … and a relative offset of the planned restoration position.” Lauren does not explicitly disclose using a relative offset of the planned restoration; however, in analogous art of CAD design of dental prostheses and dental restorations, Hasselgren paragraph 76 lines 9-12 and figure 5B teaches “The dome 422 is offset relative to the socket axis to place the crown 430 in a natural position with respect to the affected anatomy and gum surfaces 404 and 408.” Hasselgren figure 5B shows (422) is offset relative to the implant socket axis (413). The offset relative to the socket axis is a relative offset for the restoration position used in the design of the respective restoration and crown.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Lauren and Hasselgren. One having ordinary skill in the art would have found it motivated to use offsetting an abutment of a restoration into the system of designing dental devices for the advantageous purpose “to place the crown 430 in a natural position.” See Hasselgren paragraph 76 lines 9-12 and figure 5B.
Claim 3 further recites “3. The method according to claim 2, wherein the relative offset is provided by offsetting the target site relative to the jaw.” Lauren does not explicitly disclose using a relative offset of the planned restoration; however, in analogous art of CAD design of dental prostheses and dental restorations, Hasselgren paragraph 76 lines 9-12 and figure 5B teaches “The dome 422 is offset relative to the socket axis to place the crown 430 in a natural position with respect to the affected anatomy and gum surfaces 404 and 408.” Hasselgren figure 5B shows (422) is offset relative to the implant socket axis (413). The implant socket axis corresponds to a position in the jaw. Thus, a relative offset from the implant socket axis is offsetting the target site relative to the jaw. The dome (422) corresponds to a target site for the restoration.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Lauren and Hasselgren. One having ordinary skill in the art would have found it motivated to use offsetting an abutment of a restoration into the system of designing dental devices for the advantageous purpose “to place the crown 430 in a natural position.” See Hasselgren paragraph 76 lines 9-12 and figure 5B.
Claim 4 recites “4. A method for digitally designing a dental restoration.” Lauren title discloses “Method of Designing Dental Devices Using Four-Dimensional Data.” Lauren abstract lines 3-4 disclose “dental devices, which may include dental restorations, oral prostheses.”
Claim 4 further recites “comprising: obtaining a 3D representation of at least a part of an upper or lower jaw of a patient, representing at least a target site for placing the restoration.” Lauren paragraph 48 lines 2-5 disclose “Time-based 3d image of a person's upper and lower teeth may be obtained in step 130. 3d data of an antagonist system may be obtained in step 133.” The antagonist system includes at least one antagonist tooth opposing the target site. See further Lauren paragraph 14.
Lauren paragraph 48 lines 7-8 disclose “A CAD-derived new tooth may be located (virtually) over the preparation in step 139 wherein the 4d model may be updated.” A virtual CAD new tooth located in the model is a position representing a target site for placing the restoration.
Claim 4 further recites “providing a digital anatomy design of the restoration based at least on a dynamic occlusion.” Lauren paragraph 85 discloses:
The objective of scanning is to capture motion data useful for designing prosthetics. A number of different jaw motions can be imaged and used to enhance the CAD of dental devices. Each specific movement or random motion can be used individually to animate the antagonist tooth with respect to the new device.
Designing a prosthetic tooth corresponds to designing a digital anatomy design of a restoration. See further Lauren paragraph 104 (“to optimize the design of dental restoration”). The motion data which animates the antagonist teeth is using a dynamic occlusion for the designing. See further Lauren paragraph 113 (“interference avoidance using a dynamic antagonist surface.”).
Lauren paragraph 52 lines 9-12 disclose “Various jaw motions may be digitized including, but not limited to: open/close, protrusion and lateral movements, functional chew cycles, clenching, and random movements.” 
Claim 4 further recites “providing a digital anatomy design of the restoration based at least on … and a relative offset of the planned restoration position.” Lauren does not explicitly disclose using a relative offset of the planned restoration; however, in analogous art of CAD design of dental prostheses and dental restorations, Hasselgren paragraph 76 lines 9-12 and figure 5B teaches “The dome 422 is offset relative to the socket axis to place the crown 430 in a natural position with respect to the affected anatomy and gum surfaces 404 and 408.” Hasselgren figure 5B shows (422) is offset relative to the implant socket axis (413). The offset relative to the socket axis is a relative offset for the restoration position used in the design of the respective restoration and crown.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Lauren and Hasselgren. One having ordinary skill in the art would have found it motivated to use offsetting an abutment of a restoration into the system of designing dental devices for the advantageous purpose “to place the crown 430 in a natural position.” See Hasselgren paragraph 76 lines 9-12 and figure 5B.
Claim 5 further recites “5. The method according to claim 4, wherein the dynamic occlusion is between the upper and lower jaw of the patient.” Lauren paragraph 48 lines 2-5 disclose “Time-based 3d image of a person's upper and lower teeth may be obtained in step 130. 3d data of an antagonist system may be obtained in step 133.” The antagonist system includes at least one antagonist tooth opposing the target site. See further Lauren paragraph 14.
Lauren paragraph 93 discloses:
The basic rendering and animation of the 4d model shows the upper jaw, or skull, to be maintained in a fixed position and the incremental lower jaw position moved with respect to this fixed system. Interferences can be visualized, measured, and displayed, and dynamic surfaces may be developed.
Claim 6 further recites “6. The method according to claim 4, wherein the relative offset of the planned restoration position includes displacing a prepared tooth in the planned restoration position.” Lauren does not explicitly disclose using a relative offset of the planned restoration; however, in analogous art of CAD design of dental prostheses and dental restorations, Hasselgren paragraph 76 lines 9-12 and figure 5B teaches “The dome 422 is offset relative to the socket axis to place the crown 430 in a natural position with respect to the affected anatomy and gum surfaces 404 and 408.” Hasselgren figure 5B shows (422) is offset relative to the implant socket axis (413). The implant socket axis corresponds to a position in the jaw. Thus, a relative offset from the implant socket axis is offsetting the target site relative to the jaw. The dome (422) is part of the abutment. The abutment is a part of what is the prepared tooth. Thus, offsetting the dome (422) corresponds to displacing a respective aspect of the prepared tooth in the planned restoration position.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Lauren and Hasselgren. One having ordinary skill in the art would have found it motivated to use offsetting an abutment of a restoration into the system of designing dental devices for the advantageous purpose “to place the crown 430 in a natural position.” See Hasselgren paragraph 76 lines 9-12 and figure 5B.
Dependent claim 7 is substantially similar to claim 6 above and is rejected for the same reasons.
8. A method for digitally designing a dental restoration.” Lauren title discloses “Method of Designing Dental Devices Using Four-Dimensional Data.” Lauren abstract lines 3-4 disclose “dental devices, which may include dental restorations, oral prostheses.”
Claim 8 further recites “comprising: obtaining a 3D representation of at least a part of an upper or lower jaw of a patient, representing at least a target site for placing the restoration.” Lauren paragraph 48 lines 2-5 disclose “Time-based 3d image of a person's upper and lower teeth may be obtained in step 130. 3d data of an antagonist system may be obtained in step 133.” The antagonist system includes at least one antagonist tooth opposing the target site. See further Lauren paragraph 14.
Lauren paragraph 48 lines 7-8 disclose “A CAD-derived new tooth may be located (virtually) over the preparation in step 139 wherein the 4d model may be updated.” A virtual CAD new tooth located in the model is a position representing a target site for placing the restoration.
Claim 8 further recites “and providing a digital anatomy design of the restoration based at least on a dynamic occlusion between the upper and lower jaw of the patient.” Lauren paragraph 85 discloses:
The objective of scanning is to capture motion data useful for designing prosthetics. A number of different jaw motions can be imaged and used to enhance the CAD of dental devices. Each specific movement or random motion can be used individually to animate the antagonist tooth with respect to the new device.
Designing a prosthetic tooth corresponds to designing a digital anatomy design of a restoration. See further Lauren paragraph 104 (“to optimize the design of dental restoration”). The motion data which animates the antagonist teeth is using a dynamic occlusion for the designing. See further Lauren paragraph 113 (“interference avoidance using a dynamic antagonist surface.”).
Lauren paragraph 52 lines 9-12 disclose “Various jaw motions may be digitized including, but not limited to: open/close, protrusion and lateral movements, functional chew cycles, clenching, and random movements.”
Lauren paragraph 93 discloses:
The basic rendering and animation of the 4d model shows the upper jaw, or skull, to be maintained in a fixed position and the incremental lower jaw position moved with respect to this fixed system. Interferences can be visualized, measured, and displayed, and dynamic surfaces may be developed.
Claim 8 further recites “providing a digital anatomy design of the restoration based at least on … and a relative displacement of the planned restoration position.” Lauren does not explicitly disclose using a relative offset of the planned restoration; however, in analogous art of CAD design of dental prostheses and dental restorations, Hasselgren paragraph 76 lines 9-12 and figure 5B teaches “The dome 422 is offset relative to the socket axis to place the crown 430 in a natural position with respect to the affected anatomy and gum surfaces 404 and 408.” Hasselgren figure 5B shows (422) is offset relative to the implant socket axis (413). The offset relative to the socket axis is a relative offset for the restoration position used in the design of the respective restoration and crown.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Lauren and Hasselgren. One having ordinary skill in the art would have found it motivated to use offsetting an abutment of a restoration into the system of designing dental devices for the advantageous purpose “to place the crown 430 in a natural position.” See Hasselgren paragraph 76 lines 9-12 and figure 5B.
Dependent claim 9 is substantially similar to claim 6 above and is rejected for the same reasons.
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 7134874 B2 Chishti; Muhammad et al.
teaches
Computer automated development of an orthodontic treatment plan and appliance
US 6406292 B1 Chishti; Muhammad Ziaullah Khan et al.

Determining final position of teeth
US 9675431 B2 Orth; Ulrich

Designing a plurality of adjacent tooth restorations using CAD/CAM technology
Bisler, A., et al. "The Virtual Articulator - Applying VR Technologies to Dentistry" IEEE Proceedings Sixth Int'l Conf. on Information Visualization (2002)

Technology background on Virtual Articulators.
Myszkowski, K., et al. "Computer Modeling for the Occlusal Surface of Teeth" IEEE Proceedings of Computer Graphics Int'l, pp. 191-198 (1996)

Using computer modeling of a occlusal surface to check for interpenetration against opponent teeth. Automatically deforming a design with space mapping.


Examiner respectfully requests, in response to this Office action, support is shown for language added to any original claims on amendment and any new claims. Indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330.  The examiner can normally be reached on M-F 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Hann/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        21 April 2021